 391310 NLRB No. 54POSTAL SERVICE1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The General Counsel has moved to strike the documents appendedto the Respondent's briefs in support of exceptions. These docu-
ments were not introduced as evidence at the hearing and are not
part of the record as defined by Sec. 102.45(b) of the Board's Rules
and Regulations. Accordingly, they are stricken.2All relevant events occurred in 1991.3American Postal Workers Union, AFL±CIO.United States Postal Service and Stamford, Con-necticut Area Local 240, American Postal
Workers Union, AFL±CIO. Case 34±CA±5148(P)February 8, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn March 23 and July 10, 1992, AdministrativeLaw Judge Lowell M. Goerlich issued the attached de-
cision and supplemental decision. The Respondent
filed exceptions and supporting briefs to each decision.
The General Counsel filed an answering brief, and the
Respondent filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decisions and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.We agree with the judge that the Respondent unlaw-fully refused to furnish the Union with information re-
lating to the timecards of Supervisors Jocelin Domond
and Betty Ford. On March 16, 1991,2the Respondentissued a warning to employee David W. Henderson
and a notice of suspension to employee Gloria M.
Hunter for attendance irregularities during the previous
26 weeks. Michael R. DeRita Jr., Local 240's vice
president and a shop steward, filed grievances over the
actions. On March 20, DeRita filed requests with Post-
master Victor Mann for certain information pertaining
to the grievances. The information requested included
the timecards of Supervisors Domond and Ford for the
past 6 months.In the supplemental decision the judge credited thetestimony of DeRita and found that he told Mann he
needed the supervisors' timecards ``because on many
occasions I have seen the supervisors coming in late,
and they're writing their time in for the correct punch
in time'' and that he wanted the timecards ``to prove
there is disparate treatment between the employees and
the managers.'' Mann granted the requests for some ofthe information but denied the requests for the super-visors' timecards on the stated grounds that they were
``not part of the craft agreement,'' i.e., that they were
not unit employees.At the hearing, DeRita testified that he personallyobserved Supervisors Domond and Ford arrive late at
least five times during March and that he saw Domond
arrive late three times during the first 3 months of
1991. He testified that, from his observation of their
timecards during the week of March 18, Ford had ar-
rived late three times that week and both had entered
incorrect starting times. DeRita also testified that other
employees, of which he named five, had reported to
him that they had observed Domond and Ford arriving
late and that there were times when Domond had not
been there to open the facility for employees.We reject the Respondent's contention that therecord fails to establish that Local 240 is a labor orga-
nization within the meaning of Section 2(5) of the Act.
The evidence shows that employees participate in
Local 240 and that Local 240 has filed and processed
grievances on behalf of employees and has requested
and been furnished with information needed to rep-
resent its members.The evidence also establishes that DeRita is an agentof APWU,3the exclusive bargaining representative, atleast for the purposes of processing grievances and re-
questing information. Postmaster Mann testified that,
pursuant to article 17 of the applicable bargaining
agreement, DeRita was certified by the APWU to
process grievances. Further, as APWU does not regu-
larly have a representative in the area, the parties have
relied on Local 240 to administer the contract on a
day-to-day basis. Article 31, section 13, of the applica-
ble bargaining agreement states, ``Requests for infor-
mation relating to purely local matters should be sub-
mitted by the local Union representative to the installa-
tion head or his designee.'' In addition, APWU, as ex-
clusive representative, is empowered to designate and
authorize agents, including other labor organizations,
to act on its behalf. Accordingly, we find that DeRita
is an agent authorized to request and receive informa-
tion from the Respondent on behalf of APWU and
Local 240.Requests for information relating to persons outsidethe bargaining unit require a special demonstration of
relevance. Thus, the requesting party must show that
there is a logical foundation and a factual basis for its
information request. The standard to be applied in de-
termining the relevance of information relating to
nonunit employees is, however, a liberal ``discovery
type standard.'' NLRB v. Acme Industrial Co., 385U.S. 432, 437 (1967). And in applying this standard,
the Board need find only a probability that the re- 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4There was testimony at the hearing that Supervisor Ford was nottardy but, at least on occasion, had arrived at the facility late because
she was working elsewhere. Such matters, however, are ones for the
Union to weigh after receipt of the information and for discussion
in grievance meetings or, if necessary, for an arbitrator to decide.
In addition, probable, not final, relevance is all that the Union is re-
quired to establish.5Most recently the arguments were rejected in Postal Service, 309NLRB 309 (1992); Postal Service, 307 NLRB 429 (1992); PostalService, 301 NLRB 709 (1991), enfd. by unpublished memorandum(3d Cir. 1992); NLRB v. Postal Service, 888 F.2d 1568 (11th Cir.1989), enfg. 289 NLRB 942 (1988).quested information is relevant and would be of use tothe union in carrying out its statutory responsibilities.The logical foundation is fully set forth in thejudge's decision. Both unit employees and supervisors
are subject to the Respondent's employee and labor re-
lations manual and in particular to the attendance and
tardiness rules. Both are also subject to the time and
attendance handbook governing clock-in procedures.The judge also found that DeRita explained that he
would have used the cards to show that ``supervisors
aren't being disciplined like the craft employees, that
they were being treated differently.'' Because super-
visors and employees were subject to the same time
and attendance rules, information that supervisors were
tardy arguably could show disparate treatment which
would be of use to the Union in processing the em-
ployees' grievances.We also find that the Union had a factual basis forthe information. DeRita personally saw Supervisors
Domond and Ford arrive late on several occasions
within a relatively short time period. He also received
reports from fellow employees that Domond and Ford
had arrived late. Significantly, DeRita limited his re-
quest for supervisors' timecards to the two supervisors
he and others had observed arriving late and for essen-
tially the same 6-month period that the Respondent
cited in the disciplinary notices to the two employees.
We, thus, find that DeRita had more than a mere sus-
picion to support his requests for Domond's and
Ford's timecards and that the Union has met its burden
of showing probable relevance.4The Respondent argues that, regardless of the rel-evancy of the information, the Postal Service is not ob-
ligated to furnish the information because to do so
would undermine the Postal Reorganization Act, the
information is confidential, and the information is pro-
tected by the Privacy Act. These same arguments have
repeatedly been rejected by the Board and the courts.5We also reject them here. In addition, the Respondent
in its brief quotes one of the routine-use exceptions to
the Privacy Act as stating that records ``may be fur-
nished to a labor organization upon its request when
needed by that organization to perform properly its du-
ties as the collective bargaining representative.'' Con-
trary to the Respondent's assertions, we find that thequoted language supports our finding that the PrivacyAct permits the disclosure of relevant information.For the foregoing reasons we conclude that theUnion has met its burden of showing a sufficient prob-
ability that the information sought is relevant and
would be of use to it in carrying out its responsibility
to process employee grievances. To hold otherwise
would be inconsistent with the liberal discovery type
standard for such information. Accordingly, we agree
with the judge that the Respondent's refusal to furnish
the information violated Section 8(a)(5) and (1) of the
Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, United States Postal Serv-
ice, Greenwich, Connecticut, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.Thomas E. Quigley, Esq., for the General Counsel.Peter W. Gallaudet, Esq., of Windsor, Connecticut, for theRespondent.Michael R. DeRita Jr., of Greenwich, Connecticut, for theCharging Party.DECISIONSTATEMENTOFTHE
CASELOWELLGOERLICH, Administrative Law Judge. Thecharge filed by Stamford, Connecticut Area Local 240,
American Postal Workers Union, AFL±CIO (the Union) on
March 25, 1991, was served on the United States Postal
Service (the Respondent) by certified mail on March 25,
1991. A complaint and notice of hearing was issued on May
9, 1991. Among other things it is alleged in the complaint
that the Respondent failed and refused to furnish the time-
cards for Jocelin Domond and Betty Ford thus violating Sec-
tion 8(a)(1) and (5) of the National Labor Relations Act (the
Act).The Respondent filed a timely answer denying that it hadengaged in the unfair practices alleged.The matter came on for hearing on December 4 and 5,1991, at Hartford, Connecticut. Each party was afforded a
full opportunity to be heard, to call, examine, and cross-ex-
amine witnesses, to argue orally on the record, to submit pro-
posed findings of fact and conclusions, and to file briefs. All
briefs have been carefully considered.On the entire record in this case and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACT, CONCLUSIONSAND
REASONSTHEREFORThe Respondent provides postal services for the UnitedStates of America and operates various facilities throughout
the United States in the performance of that function, includ-
ing its facility in Greenwich, Connecticut (the Greenwich fa-
cility). 393POSTAL SERVICE1See Postal Service, 302 NLRB 767 (1991).2Sec. 666.81 reads ``Employees are required to be regular in at-tendance.''3DeRita testified that ``they were writing in their times started at2:00 a.m. when they were coming in at 2:30/2:45.''4This section appears under the general heading, ``USPS Stand-ards of Conduct.''5The Respondent conceded that the Employee and Labor Rela-tions Manual (ELM) ``is a manual utilized by the Postal Service and
drafted by the Postal Service, and that we're bound by the provisions
in it.''The Board has jurisdiction over the Respondent in thismatter by virtue of the Postal Reorganization Act 39 U.S.C.
§1209(a) (PRA).
I. THELABORORGANIZATIONSINVOLVED
Local 240 is now, and has been at all times material, alabor organization within the meaning of Section 2(5) of the
Act.1American Postal Workers Union, AFL±CIO (APWU) isnow, and has been at all times material, a labor organization
within the meaning of Section 2(5) of the Act.II. THEUNFAIRLABORPRACTICES
First: On March 16, 1991, the Respondent addressed a let-ter of warning to David W. Henderson, an employee at the
Greenwich, Connecticut postal facility, charging him with
failure to be regular in attendance and habitual tardiness.
Among other things, the letter warned, ``a recurrence of this
infraction in the future will result in disciplinary action taken
against you, up to and including removal from the Postal
Service.''Also on March 16, 1991, the Respondent addressed a no-tice of suspension to Gloria M. Hunter, also an employee of
Greenwich, Connecticut postal facility, charging ``Failure to
meet the requirements of your positionÐHabitually Tardy±
USL.'' Among other things, the notice stated ``Employee
and Labor Relations Manual, Section 666.812requires thatall employees be regular in attendance. Your inability to re-
port to work on time and your not being available for duty
when needed as schedule indicates, you are unable to meet
the requirements.'' The Union filed grievances protesting
each disciplinary action. Thereafter the Union requested in-
formation and documents relative to processing the griev-
ances by a letter dated March 20, 1991. Among the docu-
ments requested were the timecards for Supervisors Jocelin
Domond and Betty Ford. The Respondent refused to furnish
the supervisors' timecards, answering, ``Supervisors J.
Domond; B. Ford not part of craft agreement therefore, your
request for those (2) two individuals is denied.''According to the testimony of Steward Michael R. DeRitaJr., which is not contradicted, he told Postmaster Victor
Mann, ``I explained to him the reason why I wanted the time
cards, because on many occasions I have seen the super-
visors coming in late, and they're writing their time in for
their correct punch in time.... 
That's the reason why Iwanted the time cards, to prove that there is disparate treat-
ment between the employees and the managers.''DeRita explained that he had observed and other employ-ees had reported to him that Domond and Ford had arrived
late on a number of occasions.3Employee and Labor Relations Manual 666.814cited inFord's suspension noted above reads ``Requirement for At-
tendance. Employees are required to be regular in attend-
ance.'' Section 666.83 provides, ``Tardiness. Any employeefailing to report by the scheduled time when time recordersare not used is considered tardy. Tardiness in units or instal-lations equipped with time recorders is defined as being any
deviation from schedule.''Section 666.86 reads ``Disciplinary Action. Postal Offi-cials will take appropriate disciplinary measures to correct
violations of these requirements.''5Section 665.2 of the ELM provides `` [t]he following stat-utes and regulations are applicable to all employees in thePostal Service.'' (Emphasis added.)Under a document entitled ``Time and Attendance''(Handbook F-21), these provisions are set forth:141.1 Employees Who Are Required to Use a TimeClock.11 The following employees will be required to usetime clocks (if time clocks are available) to record time
on their timecards.a. All bargaining unit employees except for rural car-riers.b. All non-bargaining unit, non-supervisory employ-ees in grades EAS-23 and below at post offices and
field installations, as well as any supervisory employees
in grade EAS-10 or below..12 If time clocks are not available, these employeesshould ``write in'' their time each day in blue or black
ink in the clock ring spaces on the timecard as shown
on Exhibit 141.12.When asked how he would have utilized the requested in-formation DeRita replied, ``I would have showed that the su-
pervisors aren't being disciplined like the craft employees,
that they are being treated differently.''Second: The Respondent concedes, ``Employees in addi-tion to being covered by the terms and conditions of employ-
ment of the National Agreement are also covered by the
terms and conditions that are set forth in the Postal Service
handbook and manuals. Specifically, those provisions of the
ELM that relate to employee's terms and conditions of em-
ployment are incorporated into the National Agreement.'' (R.
Br. p. 8.) ELM also applies to supervisors on the level of
Domond and Ford. Thus, if supervisor and craft employees
were treated differently under the same rules arguably dis-
parate treatment would have resulted. Moreover, it is undis-
puted that the Respondent's restrictions on tardiness and ab-
sences apply equally to supervisors and craft employees.In the case of United States Court of Appeals for the SixthCircuit, the court said in NLRB v. Postal Service, 841 F.2d141, 144 (1988):Generally, an employer's duty to bargain collectivelyestablished in §8(a)(5) of the National Labor Relations

Act, obligates it to provide a labor union with relevant
information necessary for the proper performance of the
union's duties as the employees' bargaining representa-
tive. Detroit Edison Co. v. NLRB, 440 U.S. 301, 303,99 S.Ct. 1123, 1125 ... (1979); 
NLRB v. Acme Indus.Co., 385 U.S. 432, 87 S.Ct. 565 ... (1967); 
NLRB v. 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6In the case of Hawkins Construction Co., 285 NLRB 1313, 1315(1987), the Board said:The Board and the courts employ a liberal, discovery-typestandard for determining what constitutes relevant information.
NLRB v. Acme Industrial Co., 385 U.S. 432, 437 (1967); Bohe-mia, Inc., 272 NLRB 1128, 1129 (1984). This liberal standardis utilized both when the information requested relates directly
to matters affecting the bargaining unit employees, and thus is
considered presumptively relevant, or when it relates to mattersoutside the bargaining unit. United Graphics, 281 NLRB 463(1986). In determining relevancy, it is sufficient that the Union
demonstrate that there is a probability that the desired informa-
tion is relevant and that it would be of use to the Union in car-
rying out its statutory duties and responsibilities. NLRB v. AcmeIndustrial Co., supra at 437. [Emphasis added.]7Admitted by the Respondent.8If no exceptions are filed as provided by Sec,. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.Truitt Mfg. Co., 351 U.S. 149, 76 S.Ct. 733 ...
(1956). The failure to provide such information con-
stitutes an unfair labor practice in violation of §8(a)(1)

and (5) of the Act, 29 U.S.C. §158(a)(1), (5).
The Board has stated in Postal Service, 289 NLRB 942(1988) ``[t]he standard for determining the relevancy of re-
quested information is a liberal discovery-type standard that
merely requires that the information have some bearing on
the issue between the parties.''6The issue here is whether the Respondent has renderedharsher penalties to craft employees than to supervisors for
the same offenses, tardiness, and absenteeism. If such dis-
parate treatment was found to be true, arguably the penalties
imposed on the craft employees could be lessened or re-
scinded. The supervisor's timecards, which reveal the tardi-
ness and absentee records of the supervisors is relevant to
this issue. As aptly stated by DeRita: ``I needed the time
cards to show they [the supervisors] were writing in their
times illegally, and they were not being treated like all the
other employees.''The Respondent has raised various objections to surren-dering this type of seemingly relevant information to the
Union. These same objections were considered by the Board
in Postal Service, supra, and overruled. Although the Re-spondent asserts that Postal Service may be distinguishedfrom the instant case, I find that the case is controlling in
the matter before me and disposes of all issues. Accordingly,
I find that the requested information is necessary relevant in-
formation for the processing of the Union's grievance. PostalService, supra.I cannot find that the Union's claim is not arguably welltaken nor does it lack a reasonable basis in fact or law. It
is neither sham nor frivolous. The information requested is
of a routine nature.CONCLUSIONSOF
LAW1. The Respondent is an employer subject to the terms of1209 of the PRA, and it will effectuate the purposes of the
Act for jurisdiction to be exercised herein.2. The Unions are labor organizations within the meaningof the Act.3. Since at least July 11, 1971, Respondent and the APWUhave entered into several successive collective-bargaining
agreements. The most recent collective-bargaining agreement
between the Respondent and the APWU, which is effective
by its terms from July 21, 1987, through November 30,1990, provides, inter alia, for the recognition of the APWUas the exclusive representative of the Respondent's employ-
ees in a unit described in article 1.4. The unit of employees referred to above (the unit) con-stitutes a unit appropriate for the purposes of collective bar-
gaining within the meaning of Section 9(b) of the Act.5. In or about 1971, APWU was recognized as the exclu-sive collective-bargaining representative of the unit.6. At all times since 1971, APWU, by virtue of Section9(a) of the Act, has been, and is, the exclusive representative
of the unit for the purposes of collective bargaining with re-
spect to rates of pay, wages, hours of employment, and other
terms and conditions of employment. In accordance with arti-
cle 30 of the national agreement, Local 240 may meet and
discuss with the Postal Service specific items set forth in that
article for the purpose of entering into a local memorandum
of understanding, provided that the memorandum is not in-
consistent with or does not vary the terms of the national
agreement.77. By refusing to bargain collectively with the Union byrefusing to furnish the Union with the information it re-
quested on March 20, 1991, the Respondent has engaged in
and is engaging in unfair labor practices within the meaning
of Section 8(a)(1) and (5) of the Act.The aforesaid unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section 2(6)
of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I recommend that it cease and desist
and take certain affirmative action designed to effectuate the
policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended8ORDERThe Respondent, United States Postal Service, Greenwich,Connecticut, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Failing and refusing to supply information concerningmatters requested by the Union in its letter dated March 20,
1991, which relates to the timecards of Supervisors Jocelin
Domond and Betty Ford.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Supply the Union the information concerning mattersrequested in the Union's letter dated March 20, 1991, which
relates to the timecards of Supervisors Jocelin Domond and
Betty Ford. 395POSTAL SERVICE9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''(b) Post at its facility in Greenwich, Connecticut, copiesof the attached notice marked ``Appendix.''9Copies of thenotice, on forms provided by the Regional Director for Re-gion 34, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail or refuse to supply the Union with in-formation requested in its letter dated March 20, 1991, which
relates to the timecards of Jocelin Domond and Betty Ford.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
supply the Union the information that it re-quested in its letter dated March 20, 1991, which relates to
the timecards of Jocelin Domond and Betty Ford.UNITEDSTATESPOSTALSERVICEThomas E. Quigley, Esq., for the General Counsel.Peter W. Gallaudet, Esq., of Windsor, Connecticut, for theRespondent.Michael R. DeRita Jr., of Greenwich, Connecticut, for theCharging Party.SUPPLEMENTAL DECISIONLOWELLM. GOERLICH, Administrative Law Judge. Thiscase was remanded to the administrative law judge for the
purpose of preparing and issuing a ``Supplemental Decision
setting forth credibility resolutions and containing findings of
fact, conclusions of law, and a recommended Order.''The credibility resolutions relate to the following testi-mony of Steward Michael DeRita Jr., and Postmaster Victor
Mann.DeRita Jr., testified:I explained to him [Mann] the reason why I wantedthe time cards, because on many occasions I have seenthe supervisors coming in late, and they're writing theirtime in for their correct punch in time.That's the reason why I wanted the time cards, toprove that there is disparate treatment between the em-
ployees and the managers.Mann testified:Q. Now at the time he requested this information,did Mr. DeRita ever explain to you why he wanted the
time cards of any of these individuals?A. No, he did not.
Q. Did he ever explain to you why he believed thetime cards of Miss Ford were necessary for him to in-
vestigate the letter of discipline issued to Henderson or
Hunter?A. No, he did not.
Q. Now when you met with Mr. DeRita on the 20thof March, I believe you testified he never mentioned
the reason for the information request.A. That's correct.FINDINGSOF
FACTHaving weighed the demeanor of DeRita Jr. and Mann,their attitude while testifying, and having reviewed the entire
testimonial record and exhibits with due regard to the logic
of probability, I am convinced and conclude that DeRita Jr.,
is the credible witness. I credit DeRita Jr., in respect to the
testimony quoted above and discredit Mann.Such additional finding does not disturb in any respect mydecision in this case. The decision is incorporated herein by
reference.CONCLUSIONSOF
LAW1. The Respondent is an employer subject to the terms ofsection 1209 of the PRA, and it will effectuate the purposes
of the Act for jurisdiction to be exercised herein.2. The Unions are labor organizations within the meaningof the Act.3. Since at least July 11, 1971, Respondent and the Amer-ican Postal Workers Union, AFL±CIO (APWU) have entered
into several successive collective-bargaining agreements. The
most recent collective-bargaining agreement between the Re-
spondent and the APWU, which is effective by its terms
from July 21, 1987, through November 30, 1990, provides,
inter alia, for the recognition of the APWU as the exclusive
representative of the Respondent's employees in a unit de-
scribed in article 1.The unit of employees referred to above (the unit) con-stitutes a unit appropriate for the purposes of collective bar-
gaining within the meaning of Section 9(b) of the Act.In or about 1971, APWU was recognized as the exclusivecollective-bargaining representative of the unit.At all times since 1971, APWU, by virtue of Section 9(a)of the Act, has been, and is, the exclusive representative of
the unit for the purposes of collective bargaining with respect
to rates of pay, wages, hours of employment, and other terms
and conditions of employment. In accordance with article 30
of the National Agreement, Local 240 may meet and discuss
with Postal Service specific items set forth in that article for
the purpose of entering into a local memorandum of under- 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Admitted by Respondent.standing, provided that the memorandum is not inconsistentwith or does not vary the terms of the national agreement.14. By refusing to bargain collectively with the Union byrefusing to furnish the Union with information it requested
on March 20, 1991, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Sec-tion 8(a)(1) and (5) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) of the Act.[Recommended Order omitted from publication.]